Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 1 of 32 Page ID #:101



    1 GARCIA HERNÁNDEZ SAWHNEY, LLP
      ALBERT A. ERKEL, JR. (SBN 93793)
    2 aerkel@ghslaw.com
      NORMA F. FRANKLIN (SBN 266827)
    3 nnava@ghslaw.com
      CONOR KENNEDY (SBN 281793)
    4 ckennedy@ghslaw.com
      Garcia Hernández Sawhney, LLP
    5 330 N. Brand Blvd., Suite 680
      Glendale, California 91203
    6 Tel: (213) 347-0210
      Fax: (213) 347-0216
    7
    8 Attorneys for Defendant
      OXNARD SCHOOL DISTRICT
    9
                           UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA
   11
   12
      I.H., a minor, by and through his       Case No.: 2:19-cv-01997-MWF-MRW
   13 guardian ad litem, C.C.,
   14         Plaintiff,                      DEFENDANT OXNARD SCHOOL
                                              DISTRICT’S NOTICE OF MOTION
   15                           v.            AND MOTION TO DISMISS THE
                                              SECOND AND THIRD CAUSES OF
   16 OXNARD SCHOOL DISTRICT;                 ACTION IN PLAINTIFF’S FIRST
      CASA PACIFICA CENTERS FOR               AMENDED COMPLAINT;
   17 CHLIDREN AND FAMILIES                   MEMORANDUM OF POINTS AND
                                              AUTHORITIES IN SUPPORT
   18      Defendants.                        THEREOF
   19                                         [REQUEST FOR JUDICIAL NOTICE
                                              AND PROPOSED ORDER FILED
   20                                         CONCURRENTLY]
   21                                         Date: August 26, 2019
                                              Time: 10:00 A.M.
   22                                         Courtroom: Courtroom 5A, First Street
                                              Courthouse
   23
   24
   25
   26
   27
   28


                              NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 2 of 32 Page ID #:102




    1         TO THE HONORABLE UNITED STATES DISTRICT JUDGE
    2 MICHAEL W. FITZGERALD, ALL PARTIES, AND THEIR ATTORNEYS
    3 OF RECORD:
    4         PLEASE TAKE NOTICE that on August 12, 2019 at 10:00 AM, or as soon
    5 thereafter as the matter may be heard before Courtroom 5A of the above-entitled
    6 Court, located at 350 West First Street, Los Angeles, California 90012, Defendant
    7 Oxnard School District (“the District”) will, and hereby does, move the Court for
    8 dismissal of the second and third causes of action in Plaintiff’s First Amended
    9 Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
   10         This Motion to Dismiss (“Motion”) is brought on the following grounds:
   11         1.    The Court should dismiss Plaintiff’s second and third causes of action
   12 for violations of Title II of the Americans with Disabilities Act (“ADA”) and Section
   13 504 of the Rehabilitation Act (“Section 504”) because these claims involve identical
   14 issues actually litigated and necessarily decided by the Office of Administrative
   15 Hearings (“OAH”) in the case In re Parent on Behalf of Student v. Oxnard School
   16 District, OAH Case No. 2018080844. Accordingly, Plaintiff is precluded from
   17 alleging District’s violative conduct, either “based on Plaintiff’s disability” or with
   18 “deliberate indifference” on the part of the District.
   19         2.    In the alternative, Plaintiff’s second and third causes of action actually
   20 allege that the District deprived Plaintiff of a Free and Appropriate Public Education
   21 (“FAPE”) under the Individuals with Disabilities Act (“IDEA”). Specifically,
   22 paragraphs ¶¶ 4-7, 11, 14-22, 24-28, 46, 71, 74-75, 82-83, and 86-88 of the FAC
   23 allege that the District failed to provide I.H. with an appropriate specialized program
   24 to meet his alleged disabilities. Paragraphs ¶ 4, ¶ 35, and 47 of the FAC allege a
   25 dispute related to I.H.’s educational placement that, per 20 U.S.C. 1415 (l), Plaintiffs
   26 must first exhaust with the OAH.
   27         For the foregoing reasons, Defendant respectfully requests dismissal of
   28 Plaintiff’s second and third causes of action with prejudice.
                                                 1
                               NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 3 of 32 Page ID #:103




    1        Pursuant to Local Rule 7-3, this Motion is made following the conference of
    2 counsel, which took place on June 24, 2019.
    3        The Motion is based on this Notice of Motion and Motion, the Memorandum
    4 of Points and Authorities, Request for Judicial Notice filed herewith, the pleadings
    5 and papers attached thereto, and upon such other matters as may be presented to the
    6 Court at the time of the hearing.
    7                                       Respectfully Submitted,
    8 Dated: July 15, 2019           GARCIA HERNÁNDEZ SAWHNEY, LLP
    9
   10
                                            By: /s/Conor Kennedy
   11
   12                                       Conor Kennedy
                                            Attorneys for Defendants
   13                                       Oxnard School District
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                2
                              NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 4 of 32 Page ID #:104




    1                                              TABLE OF CONTENTS
    2
    3 I. INTRODUCTION ............................................................................................... 1
    4 II. STATEMENT OF FACTS .............................................................................. 3
    5   A. OAH Held a Robust Due Process Proceeding, Where the Parties Litigated
        Identical Fact Issues to Those Alleged in the FAC. ................................................. 3
    6
        B. OAH Resolved the Fact Issues Pertinent to Causation under Title II and
    7   Section 504 ............................................................................................................... 4
    8   C. OAH Resolved the Fact Issues Pertinent to Knowledge/Intent under Title II
    9      and Section 504 ........................................................................................................ 8
   10      D. Plaintiff Waived His Right to Request Damages Related to Missing School
           Caused by the Parties’ Dispute Over I.H.’s Placement. ......................................... 10
   11
        III. LEGAL STANDARDS FOR A MOTION TO DISMISS .......................... 12
   12
        IV. LEGAL ARGUMENT ................................................................................... 13
   13
           A. Plaintiff’s Title II and Section 504 Causes of Action Should be Dismissed
   14      with Prejudice on Grounds of Issue Preclusion...................................................... 13
   15         (i) Plaintiff is Precluded From Making Out a Claim For Discrimination
   16         “Based on” I.H.’s Disability ............................................................................... 15
              (ii) Plaintiff is Precluded From Making Out a Claim Based on District’s
   17
              “Deliberate Indifference” ................................................................................... 16
   18
              (iii) Plaintiff is Precluded From Making Out a Claim Based on I.H.’s Missed
   19         School, Due to a Placement Dispute Between the Parties .................................. 19
   20      B. In the Alternative, Plaintiff’s Title II and Section 504 Claims Should be
           Dismissed for Failure to Exhaust ........................................................................... 20
   21
        V. CONCLUSION .................................................................................................. 25
   22
   23
   24
   25
   26
   27
   28
                                                           1
                                       TABLE OF CONTENTS AND TABLE OF AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 5 of 32 Page ID #:105




    1                                         TABLE OF AUTHORITIES
    2 Cases
    3 Albino v. Baca,
    4   747 F.3d 1162 (9th Cir. 2014) ................................................................................ 13
      Ashcroft v. Iqbal,
    5   556 U.S. 662, 129 S. Ct. 1937 (2009) .................................................................... 12
    6 Castillo v. City of Los Angeles
        92 Cal.App.4th 477, 111 Cal.Rptr.2d 870 (2001) ................................ 14, 17, 18, 20
    7
      Duvall v. County of Kitsap,
    8   260 F.3d 1124 (9th Cir. 2001) .......................................................... 8, 15, 16, 17, 18
    9 Fry v. Napoleon Community Schools,
        137 S.Ct. 743, 197 L.Ed.2d 46 (2017) ....................................................... 13, 22, 23
   10
      Hoeft v. Tucson Unified Sch. Dist.,
   11   967 F.2d 1298 (9th Cir. 1992) ................................................................................ 22
   12 Honig v. Doe,
        484 U.S. 305 (1988) ............................................................................................... 10
   13 J.M. v. Francis Howell Sch. Dist.,
   14   850 F.3d 944 (8th Cir. 2017) .................................................................................. 24
      K.M. ex rel. Bright v. Tustin Unified Sch. Dist.,
   15
        725 F.3d 1088 (9th Cir. 2013) ................................................................................ 13
   16 Kourtis v. Cameron,
   17   419 F.3d 989 (9th Cir. 2005) .................................................................................. 13
      Lucido v. Superior Court,
   18   51 Cal. 3d 335, 272 Cal. Rptr. 767 (1990) ............................... 14, 15, 16, 18, 19, 20
   19 Marrese v. Am. Academy of Orthopaedic Surgeons,
   20   470 U.S. 373, 105 S.Ct. 1327 (1985) ..................................................................... 13
      Murray v. Alaska Airlines, Inc.,
   21   50 Cal.4th 860, 237 P.3d 565, 114 Cal.Rptr.3d 241 (2010) ................................... 13
   22 Paul G. v. Monterey Peninsula Unified Sch. Dist.,
        256 F.Supp.3d 1064 (N.D. Cal 2017)..................................................................... 22
   23
      Pollack v. Regional School Unit 75,
   24   886 F.3d 75 (1st Cir. 2018) .................................................................................... 17
   25 S.B. by and through Kristina B. v. Cal. Dep’t of Educ.,
        327 F. Supp. 3d 1218 n.1 (E.D. Cal. 2018) .................................... 12, 13, 22, 23, 24
   26 Schwarz v. United States,
   27   234 F.3d 428 (9th Cir. 2000) .................................................................................. 12
   28
                                                          2
                                      TABLE OF CONTENTS AND TABLE OF AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 6 of 32 Page ID #:106




    1 Tabaddor v. Holder,
        156 F.Supp.3d 1076 (C.D. Cal. 2015) .................................................................... 13
    2 Taylor v. Sturgell,
    3   553 U.S. 880 (2008) ............................................................................................... 13
      Updike v. Multnomah County,
    4
        870 F.3d 939 (9th Cir 2017) ................................................................................... 17
    5 Vinson v. Thomas,
    6   288 F.3d 1145 n. 7 (9th Cir. 2002) ......................................................................... 15
      Weinreich v. Los Angeles County Metropolitan Transp. Auth.,
    7   114 F.3d 976 (9th Cir. 1997) ............................................................................ 14, 15
    8 Younan v. Caruso,
    9   51 Cal.App.4th 401, 59 Cal.Rptr.2d 103 (1996) .................................. 14, 16, 19, 20
         Statutes
   10
   11 28 C.F.R. §35.130 ...................................................................................................... 22
      28 U.S.C. § 1738........................................................................................................ 13
   12 29 U.S.C. § 794.......................................................................................................... 15
   13 42 U.S.C. § 12132...................................................................................................... 15
      42 U.S.C. § 1415........................................................................................................ 22
   14
      Treatises
   15
      Restatement (Second) of Judgments § 27 cmt. c (1982) ........................................... 18
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                           3
                                       TABLE OF CONTENTS AND TABLE OF AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 7 of 32 Page ID #:107




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      INTRODUCTION
    3         Two alternative legal theories foreclose Plaintiff’s second and third causes of
    4 action alleged in the First Amended Complaint (“FAC”): (1) the doctrine of issue
    5 preclusion and (2) the doctrine of exhaustion of administrative remedies, codified in
    6 20 U.S.C. 1415(l). Prior to this action, the California Office of Administrative
    7 Hearings (“OAH”) adjudicated and resolved in the District’s favor the handful of fact
    8 issues that are capable of sustaining Plaintiff’s second and third causes of action. The
    9 Oxnard School District (“the District”) requests that the Court dismiss Plaintiff’s
   10 second and third causes of action with prejudice solely in connection with issue
   11 preclusion.
   12         In support of the second and third causes of action, the FAC alleges three
   13 crucial sets of fact issues, each of which are amenable to preclusion. First, the FAC
   14 alleges in ¶¶ 3-5, 14, 16-17, 28-30, 32-34, and 37-38 that the District misapplied
   15 emergency safety measures. Plaintiff is foreclosed from relitigating these allegations,
   16 because Plaintiff previously raised the same contentions in a due process hearing
   17 before the OAH. Once the parties litigated these identical facts, presenting
   18 documentary evidence and live witnesses, the OAH necessarily decided and resolved
   19 these factual issues in the District’s favor.
   20         Second, the FAC alleges the District was “deliberately indifferent” to
   21 Plaintiff’s legal rights, which appears in the FAC as a threadbare recital, FAC ¶76,
   22 supported only by the District’s alleged failure to provide Plaintiff with a “one on one
   23 systemic behavior program” and District’s alleged failure to provide accommodations
   24 for Plaintiff’s autism. FAC ¶¶ 4, 21, 27, 35, 56. In the prior proceeding, Plaintiff raised
   25 these identical arguments about the District’s knowledge, which the OAH summarily
   26 rejected. The OAH determined instead that the nature of Plaintiff’s disability was
   27 unclear. In so ruling, the OAH rejected Plaintiff’s evidence and experts. Those rulings
   28
                                                 1
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 8 of 32 Page ID #:108




    1 foreclose Plaintiff from relying on identical allegations in the FAC to establish the
    2 District knew but ignored how to address his needs.
    3         Finally, the FAC alleges that the District denied Plaintiff a full and meaningful
    4 educational program by denying Plaintiff access to a comprehensive educational
    5 campus at the beginning of the 2018-2019 school year. However, in a parallel federal
    6 action before the Honorable U.S. District Judge Stephen Wilson, Plaintiff’s counsel
    7 went on the record and waived Plaintiff’s right to enforce a “stay put” order (i.e., the
    8 order granting Plaintiff the right to remain in his last current placement in the case the
    9 parties cannot agree to a new placement). Plaintiff’s strategic refusal to seek
   10 enforcement of the stay put order does not entitle Plaintiff to the relief sought here in
   11 the FAC. In addition, the OAH considered and rejected Plaintiff’s attempt to attribute
   12 missing school days to the District’s conduct by denying all of Plaintiff’s requested
   13 relief premised on this fact theory.
   14         Ninety days passed after the OAH’s resolution of all three of these facts in
   15 District’s favor, and yet Plaintiff did not take this statutory period to appeal the ALJ’s
   16 Order. Instead, now that his appeal rights have lapsed, Plaintiff has resorted to filing
   17 a brand new federal action advancing the very same factual issues and legal theories
   18 the OAH resolved in the District’s favor, only now seeking civil remedies. While
   19 doubtlessly strategic, Plaintiff’s course of action here does not comport with the
   20 proper function of a federal complaint; let alone an amended federal complaint.
   21         In the alternative, the District seeks dismissal of the second and third causes of
   22 action on the basis of failed exhaustion of administrative remedies. Although Plaintiff
   23 attempts to artfully plead the second and third causes of action as violations of the
   24 ADA and Section 504, these claims actually allege that the District deprived Plaintiff
   25 of a Free and Appropriate Public Education (“FAPE”) under the Individuals with
   26 Disabilities Act (“IDEA”). Specifically, paragraphs ¶ 16, ¶ 18, ¶ 74, and ¶ 83 of the
   27 FAC allege that the District failed to provide I.H. with an appropriate specialized
   28 program to meet his alleged disabilities. Paragraphs ¶ 4, ¶ 35, and ¶ 47 of the FAC
                                                 2
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 9 of 32 Page ID #:109




    1 allege a dispute related to I.H.’s educational placement that, per 20 U.S.C. 1415(l).
    2 Plaintiffs must first exhaust with OAH. Plaintiff’s failure to assert these FAPE-based
    3 claims with the OAH preclude Plaintiff from first raising them here.
    4         As a matter of law, Plaintiff cannot assert the second and third causes of action
    5 in this forum either because the OAH has determined the critical fact issues in the
    6 District’s favor, or because these claims involve allegations of a denial of FAPE that
    7 Plaintiff must first raise with the OAH. The District respectfully requests that the
    8 Court dismiss the second and third causes of action with prejudice.
    9 II.     STATEMENT OF FACTS
   10         A.   OAH Held a Robust Due Process Proceeding, Where the Parties
   11              Litigated Identical Fact Issues to Those Alleged in the FAC.
   12         Plaintiff raised with OAH the handful of fact issues necessary to sustain his
   13 second and third causes of action in the FAC. The parties actually litigated these same
   14 allegations in the administrative matter In re Parent on Behalf of Student v. Oxnard
   15 School District, OAH Case No. 2018080844. RJN, Ex. A (Order).
   16         On August 16, 2018, Plaintiff pled four separate “issues” for the OAH to
   17 resolve:
   18         1. Did Oxnard deny Student a FAPE by failing in its child find duty?
   19         2. Did Oxnard deny FAPE by: (a) failing to offer FAPE prior to January 11,
   20         2018; (b) failing to offer FAPE in the IEP dated January 11, 2018; and (c)
   21         failing to implement the January 11, 2018 offer of FAPE?
   22         3. Did Oxnard deny Student a FAPE by failing to use appropriate behavior
   23         interventions and by improper use of restraint and seclusion as a behavior
   24         intervention?
   25         4. Did Oxnard deny FAPE by failing to comply with certain procedural
   26         requirements.1
   27
        1
       The procedural violations covered by Issue 4 were: (a) failing to make a clear
   28 written offer of FAPE in the initial IEP; (b) failing to complete an IEP within 60
                                                3
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 10 of 32 Page ID #:110




     1 RJN, Ex. C, at 2 (Pre-Hearing Conference Order, OAH matter In re Parent on Behalf
     2 of Student v. Oxnard School District, Case No. 2018080844, Administrative Record
     3 Pg. (hereinafter “AR”) AR 769). Plaintiff did not plead or raise any issue related to a
     4 dispute over his educational placement, the District’s alleged “failure to supervise”
     5 the non-public school Casa Pacifica during his placement there, or the District’s
     6 alleged knowledge that he was exposed to danger when arranging for the placement.
     7 Id. He raises these allegations for the first time here. FAC ¶¶ 40, 41, 75.
     8         During a ten-day hearing, the parties fully addressed and “actually litigated” all
     9 four issues, including all sub-issues and facts underlying them. Eighteen fact and
    10 expert witnesses delivered live testimony. RJN, Ex . I (Witness List, OAH matter In
    11 re Parent on Behalf of Student v. Oxnard School District, Case No. 2018080844, AR
    12 1087-1093). The parties submitted a thousand pages in documentary evidence. RJN,
    13 Ex. K (Table of Contents of Administrative Record, OAH matter In re Parent on
    14 Behalf of Student v. Oxnard School District, Case No. 2018080844, AR iv - x). At the
    15 conclusion of the hearing, the OAH made detailed fact findings and carefully
    16 evaluated Plaintiff’s legal theories.
    17         B.   OAH Resolved the Fact Issues Pertinent to Causation under Title II
    18              and Section 504
    19         The OAH foreclosed Plaintiff from asserting the allegations contained in
    20 paragraphs ¶¶ 3-5, 14, 16-17, 28-30, 32-34, and 37-38 of the FAC to support his
    21 theory that the District’s conduct constituted discrimination “by reason of” his
    22 disability. The OAH already resolved these facts in the District’s favor. In effect,
    23 Plaintiff is precluded from establishing fact issues essential to this showing.
    24         Specifically, Plaintiff did not prevail on Issue 3 before the OAH (concerning
    25 the District’s alleged “improper use of restraint and seclusion as a behavior
    26 intervention”). To support Issue 3 before the OAH, Plaintiff described the very same
    27
       days of the initial assessment plan; and (c) failing to include a general education
    28 teacher at the May 1, June 7 and July 26, 2018 IEP meetings.
                                                 4
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 11 of 32 Page ID #:111




     1 factual occurrences as he alleges in FAC paragraphs ¶¶ 3-5, 14, 16-17, 28-30, 32-34,
     2 and 37-38. According to Plaintiff, District personnel began in October of 2018 to
     3 “employ physical holds,” that he argues were “used for longer than necessary,” some
     4 lasting “upwards of 20 minutes.” RJN, Ex . F, at 10, 16 (Plaintiff’s Closing Brief,
     5 OAH matter In re Parent on Behalf of Student v. Oxnard School District, Case No.
     6 2018080844 (hereinafter “Plaintiff’s Closing Brief,” AR 941, 947). In a
     7 “windowless” conference room, the District “provided instruction” to Plaintiff and
     8 otherwise increased the use of restraints, “for longer than necessary.” RJN, Ex. F, at
     9 15-16 (Plaintiff’s Closing Brief, AR 946-947). District “confined [I.H.] to the
    10 hallway,” in another incident. RJN, Ex. F, at 16 (Plaintiff’s Closing Brief, AR 947).
    11 District locked I.H. “inside a bicycle cage,” RJN, Ex. B, at 9 ¶ 29 (Plaintiff’s Due
    12 Process Complaint, OAH matter In re Parent on Behalf of Student v. Oxnard School
    13 District, Case No. 2018080844 (hereinafter, “Plaintiff’s Due Process Complaint,” AR
    14 9), and allegedly “prevented [his] Parent from picking [I.H.] up or seeing him for 10
    15 minutes after school was out.” RJN, Ex. F, at 20 (Plaintiff’s Closing Brief, AR 951).
    16 During one such incident, bean bags were “stacked around [I.H.].” Id. Plaintiff’s OAH
    17 closing brief attached a chart detailing the safety holds administered. RJN, Ex. F, at
    18 61-74 (Plaintiff’s Closing Brief, AR 991-1004).
    19         Plaintiff argued before the OAH that these measures unlawfully interfered with
    20 “meaningful access to his public right to education.” RJN, Ex. F, at 43-45 (Plaintiff’s
    21 Closing Brief, AR 974-976). Per his allegations, the safety measures served “as a
    22 substitute for systematic behavior intervention.” RJN, Ex. F, at 47 (Plaintiff’s Closing
    23 Brief, AR 978) (emphasis added). The District “confined [I.H.] to the hallways, in
    24 lieu of any systematic behavior interventions” to “humiliate and embarrass” Plaintiff.
    25 RJN, Ex. B, at 25 ¶ 111(Plaintiff’s Due Process Complaint, AR 25). Plaintiff’s closing
    26 brief prominently recited an array of inapposite state laws to imply the District
    27 designed its safety measures to “abuse” and “ridicule” him – even to deny him
    28
                                                 5
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 12 of 32 Page ID #:112




     1 “human dignity and personal privacy.” RJN, Ex. F, at 43-45 (Plaintiff’s Closing Brief,
     2 AR 974-976).
     3           Administrative Law Judge Robert G. Martin presided over the due process
     4 hearing and considered each Plaintiff’s discrete predicates for potential IDEA
     5 violations, but he simply did not share Plaintiff’s view. ALJ Martin’s Order ruled
     6 clearly and unambiguously that the District’s safety measures did not run afoul of the
     7 law. In so deciding, ALJ Martin held the safety holds were “in accordance with
     8 Oxnard policy.” RJN, Ex. A, at 32, ¶ 159 (Order, AR 2110). Specifically, ALJ Martin
     9 found the holds were “all NCPI2 holds,” and “were administered by staff trained in
    10 their use.” Id. ALJ Martin also found that “Oxnard used emergency physical
    11 interventions” only “when Student presented a danger to himself or others.” RJN, Ex
    12 A, at 49, ¶ 52 (Order, AR 2127). ALJ Martin repeatedly acknowledged the safety
    13 measures were lawfully responsive to the harm caused by Plaintiff’s behavior and in
    14 proportion to the extreme conduct at issue: “Student’s behavior was extreme, violent,
    15 unpredictable and uncontrollable.” RJN, Ex. A, at 2 (Order, AR 2080). Indeed, the
    16 Order stressed that: “Student re-escalated every time he appeared calm.” RJN, Ex. A,
    17 at 23 ¶ 109 (Order, AR 2101). The seclusions “were not used for longer than necessary
    18 to protect Student and others from harm” and “did not exceed what was reasonable
    19 and necessary under the circumstances.” RJN, Ex. A, at 49, ¶ 52 (Order, AR 2127);
    20 See FAC ¶15 (In I.H.’s first and second grade years, repeated instances of “throwing
    21 chairs,” “pulling objects from walls,” “destruction of property,” and “running out of
    22 class.”), ¶ 28 (“hitting, screaming, biting, kicking . . . ”). District personnel applied
    23 these safety measures to protect against the harmful consequences of I.H.’s actions,
    24 not due to his alleged autism. Id. Ultimately, ALJ Martin determined, after a full
    25 adjudication of this issue, that the District’s safety concerns were not pretextual; they
    26 were real. Id.
    27
    28   2
             The term “NCPI holds” refer to Nonviolent Crisis Prevention Intervention holds.
                                                   6
                                  MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 13 of 32 Page ID #:113




     1         As to the alleged “caging” in paragraphs ¶ 24 and ¶ 33 of the FAC, ALJ Martin
     2 rejected Plaintiff’s harrowing implication that the District utilized cages designed for
     3 human detention.3 Specifically, ALJ Martin determined that:
     4         [o]n January 25, 2018, Student was observed in the school's bicycle cage,
     5         trying to remove another student's scooter. When approached by Ms.
               Perez, Student escalated to a violent tantrum, during which he struck Ms.
     6         Perez three times in the face with rocks, grabbed his paraeducator' s
     7         buttocks, lifted her blouse, tried to grab her cell phone, chased and hit
               her when she began to walk away. Student chased Ms. Perez around the
     8         bicycle rack, trying to bite her arms and hands, while screaming
     9         extremely derogatory gender expletives and threats.

    10 RJN, Ex. A, at 34 (Order, AR 2112). In essence, Plaintiff entered a bicycle area
    11 voluntarily and then initiated violence, thus necessitating his confinement in that area.
    12 The resulting incident was not actionable. Id.
    13         ALJ Martin flatly rejected Plaintiff’s repeated insistence on a causal link
    14 between the District’s conduct and his behavioral outbursts. The ALJ’s Order instead
    15 demonstrated Plaintiff’s FAC has this backwards: “Student’s behaviors required
    16 properly trained Oxnard staff to use the temporary application of restraint for short
    17 periods of time to protect Student and others from injury and were not applied for
    18 longer than necessary.” RJN, Ex. A, at 49 ¶ 52 (Order, AR 2127) (emphasis added).
    19         These fact findings, coupled with the OAH’s outright rejection of any legal
    20 basis for Issue 3, forecloses Plaintiff from alleging in the FAC that the District’s safety
    21 measures constitute discrimination “by reason of” Plaintiff’s disability. See FAC ¶¶
    22 3-5, 14, 16-17, 28-30, 32-34, and 37-38. The measures were clearly deployed solely
    23 for safety purposes. RJN, Ex. A, at 49 ¶ 52 (Order, AR 2127). This ruling of ALJ
    24 Martin’s is dispositive of both Plaintiff’s second and third causes of action. Id.
    25
    26
    27   Plaintiff inexplicably employs the plural “cages” in the operative complaint, when
         3

       I.H. voluntarily entered only one, single bicycle area (i.e., and from there violently set
    28 upon a school administrator). FAC, Page 7 ¶24.
                                                  7
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 14 of 32 Page ID #:114




     1         C.    OAH Resolved the Fact Issues Pertinent to Knowledge/Intent under
     2               Title II and Section 504
     3         Plaintiff is foreclosed from alleging the District’s challenged conduct rose to
     4 the level of “deliberate indifference,” and on that basis he fails to state a prima facie
     5 cause of action under Title II or Section 504. Duvall v. County of Kitsap, 260 F.3d
     6 1124, 1138 (9th Cir. 2001). To satisfy this necessary element of Plaintiff’s second and
     7 third causes of action, Plaintiff relies on a small set of discrete fact issues to impute
     8 knowledge of I.H.’s legal rights on the District – i.e., I.H.’s rights based on his
     9 disability and on his needs – as well as the District’s deliberate indifference to those
    10 rights. FAC ¶¶ 4, 21, 27, 35, 56 and 76. The OAH preclusively resolved the same fact
    11 issues in the District’s favor, thus foreclosing Plaintiff from levying these contentions
    12 here. Plaintiff tried and failed to impute knowledge to the District before the OAH.
    13 Plaintiff’s closing brief before the OAH features this fact issue prominently, including
    14 an underlined full-paragraph that states: “District’s behaviorist admitted on the stand
    15 that by this initial IEP in January of 2018 she already believed that [I.H.] needed an
    16 intensive one on one program that utilized Applied Behavior Analysis services to
    17 address his behavior needs.” RJN, Ex. F, at 14 (Plaintiff’s Closing Brief, AR 945).
    18         ALJ Martin readily adopted District’s closing brief argument instead: that this
    19 testimony evidenced the District’s determination that non-disability-related behavior
    20 still warrants intervention. RJN, Ex. A, at 17, ¶ 78 (Order, AR 2095). While ALJ
    21 Martin did in fact conclude that the Behaviorist recommended “consistent, intensive,
    22 individualized support,” as “absolutely necessary” to address Student's behaviors to
    23 ensure he could learn, behavior in and of itself is not a disability, id.; moreover it is
    24 not a disability Plaintiff alleges in the FAC. Instead, the ALJ’s legal conclusion
    25 correctly reflected that Plaintiff’s behavior appeared to the Behaviorist to be “under
    26 his control” and “willful,” and did not appear to be “emotionally based,” which is
    27 exactly what the District argued in its closing brief. RJN, Ex. G, at 15 (Defendant’s
    28 Closing Brief, OAH matter In re Parent on Behalf of Student v. Oxnard School
                                                 8
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 15 of 32 Page ID #:115




     1 District, Case No. 2018080844 (hereinafter “Defendant’s Closing Brief,” AR 1026)
     2 (citing RJN, Ex. G. at “S_181” (“Student’s Exhibit S-64: 1/10/2018 Assessment -
     3 Multi-Disciplinary Team Report,” OAH matter In re Parent on Behalf of Student v.
     4 Oxnard School District, Case No. 2018080844, AR 1264).
     5            Plaintiff also attempted to establish the District knew or should have known he
     6 allegedly has autism. Plaintiff’s due process complaint devoted no fewer than three
     7 full pages to this fact issue. RJN, Ex. B, at 14-16 (Student’s Due Process Complaint,
     8 AR 14-16). This was Plaintiff’s central frame at due process. Plaintiff counsel’s
     9 opening statement began: “[w]e are here today to talk about the needs of I.H. And he
    10 is a very young child with autism.” RJN, Ex. D, at 18 (Hearing Transcript of Opening
    11 Statement, OAH matter In re Parent on Behalf of Student v. Oxnard School District,
    12 Case No. 2018080844, at AR 2181). Plaintiff’s closing brief requested for ALJ Martin
    13 to “[o]rder the District to find [I.H.] eligible as a student with autism based on the
    14 finding of Dr. Betty Jo Freeman’s report, testimony and supporting information” RJN,
    15 Ex. F, at 53-54 (Student’s Closing Brief, AR 984-985).
    16            ALJ Martin instead ruled I.H.’s disability was not known during the challenged
    17 period. RJN, Ex. A, at 52, ¶ 5 (Order, AR 2130). The Order stated: “[t]he nature of
    18 Student’s unique needs remains unclear.” Id.
    19            ALJ Martin made key credibility determinations about Dr. Freeman’s autism
    20 assessment and rejected it wholesale. ALJ Martin found at the outset that “Student
    21 did not present as obviously autistic.” RJN, Ex. A, at 28 ¶ 139 (Order, AR 2106). He
    22 observed that Dr. Freeman was “somewhat vague as to the exact basis for her
    23 diagnosis.” RJN, Ex. A, at 30 ¶145 (Order, AR 2108). ALJ Martin then determined
    24 Dr. Freeman’s diagnosis was inherently flawed and contrary to multiple witnesses’
    25 observations of Plaintiff’s conduct. RJN, Ex. A, at 29-30 ¶¶ 140 and 147 (Order, AR
    26 2107-2108).4
    27
    28   4
             The District does not contest that I.H. is a student with a disability.
                                                     9
                                    MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 16 of 32 Page ID #:116




     1         Thus, the District’s alleged knowledge of Plaintiff’s disability simply cannot
     2 serve as a basis in the FAC to sustain Plaintiff’s second and third causes of action.
     3 FAC ¶¶ 4, 21, 27, 35, 56 and 76. Despite the misleading impression in the FAC that
     4 the District knew of Plaintiff’s needs and acted with a measure of deliberateness to
     5 ignore them, ALJ Martin affirmatively ruled that Plaintiff’s unique needs were
     6 unclear during the challenged period. By extension, the District could not have known
     7 what Plaintiff required and therefore could not have deliberately ignored his needs.
     8         D.    Plaintiff Waived His Right to Request Damages Related to Missing
     9               School Caused by the Parties’ Dispute Over I.H.’s Placement.
    10         Plaintiff cannot sustain the FAC’s second and third causes of action on the basis
    11 that he did not receive educational programming, a result he attributes in the FAC to
    12 the District’s challenged conduct. FAC ¶¶ 47 and 53. In the FAC, Plaintiff’s argument
    13 to this effect relies on a small set of discrete issues that Plaintiff waived in the
    14 underlying OAH matter, as well as in the parallel federal action Oxnard School
    15 District v. I.H., 2:18-cv-07357-SVW-AS (hereinafter, “the Federal Action”). Id.
    16         Plaintiff secured a “stay put” order under 20 U.S.C. 1415(l) yet failed to enforce
    17 it through to the end of due process, pending the resolution of due process. Through
    18 this “stay put” order, Plaintiff sought re-entry into a comprehensive educational
    19 campus notwithstanding his uncontrollable violent outbursts against fellow students
    20 and District staff. In response to Plaintiff’s request for a “stay put” order, the District
    21 filed the Federal Action to enjoin Plaintiff vis-à-vis a federal Honig injunction.5 On
    22 October 1, 2018, Plaintiff’s counsel filed an opposition and declaration in the Federal
    23 Action indicating Plaintiff would not enforce the stay put order. RJN, Ex. L. Relying
    24 on Plaintiff’s assurances, U.S. District Court Judge Stephen Wilson ruled that the
    25 District “has not made an adequate showing that there is a likelihood that [I.H.] will
    26
    27  Named for Honig v. Doe, a 1988 U.S. Supreme Court case authorizing a public
         5


       school district to remove a special education student from school grounds where
    28 doing so would prevent substantial risk of injury, 484 U.S. 305 (1988).
                                                 10
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 17 of 32 Page ID #:117




     1 in fact attempt to return to the school,” observing “the issue likely will be resolved in
     2 the near future, as the OAH is expected to render a decision within the next several
     3 weeks.” RJN, Ex. M, at 2. Judge Wilson dismissed the District’s Federal Action
     4 seeking injunctive relief against Plaintiff, without prejudice. Id. at 2.
     5         On this basis, Plaintiff here seeks remedies for an alleged claim he previously
     6 waived. In the FAC, Plaintiff alleges that “ . . . the District refused to allow I.H. back
     7 at Cesar Chavez. He was to return on the first day of school, but the District refused
     8 to let him return, telling his counsel that if he came to campus he would be turned
     9 away.” FAC ¶ 47.6
    10         Plaintiff’s due process complaint advanced identical allegations: “On August
    11 14, 2018 the District’s counsel notified [I.H.’s] counsel that if [I.H.] went to his home
    12 school on the first day of school he would be turned away. [I.H.] has no placement as
    13 of today.” RJN, Ex. B, at 17 ¶ 68 (Student’s Due Process Complaint, AR 17).
    14         In his Order, ALJ Martin observed: “Student is currently receiving no education
    15 . . . ” RJN, Ex. A, at Pg. 52 ¶ 5 (Order, AR 2130). In a footnote, ALJ Martin took
    16 judicial notice of the fact that, notwithstanding the administrative “stay put” order,
    17 “[s]tudent does not seek placement at Chavez Elementary School as a remedy in this
    18 matter.” RJN, Ex. A, at 46 ¶ 38 n.6 (Order, AR 2124). ALJ Martin did not attribute
    19 Plaintiff’s decision to the District’s actions. Id.
    20         Conspicuously absent from ALJ Martin’s Order is any requirement to provide
    21 compensatory education tied specifically to the parties’ disagreement over placement
    22 pending resolution of the due process matter. OAH refused to remedy an alleged harm
    23 arising from Plaintiff’s own failure to enforce a stay put order while also refusing to
    24 cooperate with District’s placement efforts. RJN, Ex. A, at 33 ¶¶ 153-157 (Order, AR
    25
    26   In his current placement, Plaintiff remains separated from the general education
         6


    27 campus. Plaintiff alleges in the FAC that his current program “has been a success,
       with minimal behavior issues, and has allowed I.H. to participate in school for the
    28 first time in a very long time.” FAC, Pg. 13 ¶57.
                                                 11
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 18 of 32 Page ID #:118




     1 2111). So as to avoid any doubt about Plaintiff’s sought relief, the Order concludes in
     2 sweeping language: “All other relief sought by Student is denied.” RJN, Ex. A, at 54
     3 (Order, AR 5056). Plaintiff reports “minimal behavior issues” in his current
     4 placement, despite the fact that his stay put order remains unenforced. Supra note 6.
     5         Plaintiff is thus foreclosed from attributing lost educational programming to the
     6 District as a basis for his second and third cause of action in the FAC. FAC ¶¶ 47 and
     7 53. Plaintiff declined to enforce the “stay put” order, waiving the right to do so, and
     8 he agreed with the District that enforcement of “stay put” should not occur. RJN, Ex
     9 A, at 46 ¶38 n.6 (Order, AR 2124). Plaintiff cannot now seek a new basis for liability
    10 against the District. RJN, Ex. A, at 54 (Order, AR 2132).
    11 III.    LEGAL STANDARDS FOR A MOTION TO DISMISS
    12         This Court may grant a partial motion to dismiss under Federal Rule of Civil
    13 Procedure 12(b)(6) to the extent Plaintiff lacks a cognizable legal theory or fails to
    14 proffer “sufficient factual matter ... to ‘state a claim to relief that is plausible on its
    15 face.’” See Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009) (quoting Bell
    16 Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007)) Plausibility requires
    17 that “the plaintiff pleads factual content that allows the court to draw the reasonable
    18 inference that the defendant is liable for the misconduct alleged.” Id. at 678. The
    19 Court must “accept as true all of the allegations continue in a complaint,” but need
    20 not accept “threadbare recitals of the elements of a cause of action, supported by mere
    21 conclusory statements . . .” Id. at 678. Moreover, the Court need not accept as true
    22 any alleged facts that contradict matters that may be judicially noticed. Schwarz v.
    23 United States, 234 F.3d 428, 435 (9th Cir. 2000).
    24         Issue preclusion may be properly raised in a Rule 12 motion and accompanied
    25 by a request that the Court take judicial notice of documents “issued by the OAH,
    26 filed with the OAH, or issued by a court.” See S.B. by and through Kristina B. v. Cal.
    27 Dep’t of Educ., 327 F. Supp. 3d 1218, 1228 n.1 (E.D. Cal. 2018) (taking judicial
    28 notice of an amended due process complaint, a published decision, various motions
                                                 12
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 19 of 32 Page ID #:119




     1 to dismiss, and an order granting dismissal); R.F. by and through S. Frankel v, Delano
     2 Union Sch. Dist. 224 F.Supp.3d 979, 983 (E.D. Cal. 2016) (taking judicial notice of
     3 an administrative record of a proceeding before the Office of Administrative
     4 hearings). In addition, a defendant may challenge a failure to exhaust administrative
     5 remedies under Rule 12(b)(6) when the failure to exhaust is clear from the “face of
     6 the complaint.” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014); See also
     7 Tabaddor v. Holder, 156 F.Supp.3d 1076, 1080 (C.D. Cal. 2015); S.B., 327 F.Supp.3d
     8 at 1228 n.1.
     9 IV.     LEGAL ARGUMENT
    10          A.    Plaintiff’s Title II and Section 504 Causes of Action Should be
    11                Dismissed with Prejudice on Grounds of Issue Preclusion
    12         The Ninth Circuit has recognized issue preclusion applies in “cases raising both
    13 IDEA and Title II claims where the IDEA administrative appeals process has
    14 functionally adjudicated some or all questions relevant to a Title II claim in a way that
    15 precludes re-litigation.” K.M. ex rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d
    16 1088, 1101 (9th Cir. 2013), overturned on other grounds by Fry v. Napoleon
    17 Community Schools, 137 S.Ct. 743, 197 L.Ed.2d 46 (2017). The doctrine “prevents
    18 relitigation of issues actually litigated and necessarily decided, after a full and fair
    19 opportunity for litigation, in a prior proceeding.” Kourtis v. Cameron, 419 F.3d 989,
    20 994 (9th Cir. 2005) abrogated on other grounds by Taylor v. Sturgell, 553 U.S. 880
    21 (2008). The preclusive effect of state judicial proceedings “[is given] the same full
    22 faith and credit in every court within the United States ... as they have by law or usage
    23 in the courts of such State ... from which they are taken”: here, resulting in the
    24 application of California issue preclusion law. See Marrese v. Am. Academy of
    25 Orthopaedic Surgeons, 470 U.S. 373, 380, 105 S.Ct. 1327 (1985) (quoting The Full
    26 Faith and Credit Act, 28 U.S.C. § 1738). Decisions issued by agencies acting in a
    27 judicial capacity are entitled to the same preclusive effect as state courts. Murray v.
    28 Alaska Airlines, Inc., 50 Cal.4th 860, 237 P.3d 565, 114 Cal.Rptr.3d 241 (2010) (“It
                                                13
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 20 of 32 Page ID #:120




     1 is settled that the doctrine of collateral estoppel or issue preclusion is applicable to
     2 final decisions of administrative agencies acting in a judicial or quasi-judicial
     3 capacity.”); accord Castillo v. City of Los Angeles 92 Cal.App.4th 477, 482, 111
     4 Cal.Rptr.2d 870 (2001).
     5         For preclusion to apply, “[f]irst, the issue sought to be precluded from re-
     6 litigation must be identical to that decided in a former proceeding. Second, this issue
     7 must have been actually litigated in the former proceeding. Third, it must have been
     8 necessarily decided in the former proceeding. Fourth, the decision in the former
     9 proceeding must be final and on the merits. Finally, the party against whom preclusion
    10 is sought must be the same as, or in privity with, the party to the former proceeding.”
    11 Lucido v. Superior Court, 51 Cal. 3d 335, 341, 272 Cal. Rptr. 767 (1990). Alongside
    12 these threshold requirements, preclusion may only be applied to promote the public
    13 policies embodied by the doctrine, namely, to promote judicial economy by
    14 minimizing repetitive litigation, to prevent inconsistent judgments which undermine
    15 integrity of judicial system, and to protect against vexatious litigation. Younan v.
    16 Caruso, 51 Cal.App.4th 401, 406-7, 59 Cal.Rptr.2d 103 (1996) (“collateral estoppel
    17 prevents the retrial of issues in a second action already tried in a previous action.”).
    18         Preclusion forecloses Plaintiff from alleging the limited subset of facts that are
    19 capable of sustaining a prima facie claim under Title II or Section 504. To sustain a
    20 Title II cause of action, Plaintiff must allege: (1) he has a qualified disability; (2) he
    21 was “either excluded from participation in or denied the benefits of a public entity's
    22 services, programs, or activities, or . . . otherwise discriminated against” by the
    23 District; and (3) “such exclusion, denial of benefits, or discrimination was by reason
    24 of” his disability. Weinreich v. Los Angeles County Metropolitan Transp. Auth., 114
    25 F.3d 976, 978 (9th Cir. 1997). To sustain a Section 504 claim, Plaintiff must allege
    26 that: (1) he is an individual with a disability; (2) he was qualified under the statute to
    27 receive the benefit; (3) the District “denied the benefits of the program solely by
    28
                                                 14
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 21 of 32 Page ID #:121




     1 reason of” his disability; and (4) the District “receives federal financial assistance.”
     2 Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001).7
     3         (i)   Plaintiff is Precluded From Making Out a Claim For Discrimination
     4               “Based on” I.H.’s Disability
     5         Few of the facts alleged in the FAC are capable of sustaining a prima facie case
     6 to satisfy “causation.” See 42 U.S.C. § 12132; 29 U.S.C. § 794 (each requiring a
     7 plaintiff to establish discrimination “by reason of” plaintiff’s disability). That entire
     8 subset is foreclosed here. OAH resolved identical fact issues embedded in “Issue 3.”
     9 Lucido, 51 Cal. 3d at 341; See 42 U.S.C. § 12132; 29 U.S.C. § 794; Weinreich, 114
    10 F.3d at 978-979. In effect, preclusion is proper. Id.
    11         To survive dismissal, Plaintiff’s second and third causes of action allege the
    12 District engaged in actionable conduct “by reason of” or “solely by reason of”
    13 Plaintiff’s disability. See 42 U.S.C. § 12132; 29 U.S.C. § 794; Weinreich, 114 F.3d at
    14 978-979 (stating Plaintiff must allege discrimination “based on the fact or perception
    15 that he has a disability”); Duvall, 260 F.3d at 1135.
    16         This showing has been identically “at stake in the two proceedings,” both here
    17 and before the OAH. See Lucido, 51 Cal.3d at 342. ALJ Martin ruled District’s safety
    18 measures were not used to discriminate or exclude. RJN, Ex. A, at 2, 23 ¶109, 32
    19 ¶159, Pg. 49 ¶52 (Order, AR 2080, AR 2110, AR 2127). Rather, the District deployed
    20 them due to safety concerns posed by Plaintiff’s violent behavior. RJN, Ex. A, at 49
    21 ¶52 (Order, AR 2127). Despite this, the FAC improperly asserts the same failed
    22 contentions. As such, “identity” is satisfied. Lucido, 51 Cal.3d at 342 (“The ‘identical
    23 issue’ requirement addresses whether ‘identical factual allegations’ are at stake in the
    24 two proceedings, not whether the ultimate issues or dispositions are the same”).
    25
    26  Pleading standards are substantially the same under Title II and under Section 504,
         7


    27 so courts analyze them in parallel. Vinson v. Thomas, 288 F.3d 1145, 1152 n. 7 (9th
       Cir. 2002) (“there is no significant difference in the analysis of rights and
    28 obligations created by the Rehabilitation Act and the ADA”).
                                                15
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 22 of 32 Page ID #:122




     1         Turning to the remaining threshold elements, each one favors preclusion. These
     2 fact issues were expressly addressed by the OAH, satisfying the second preclusion
     3 element, which tests whether the prior adjudicative body properly heard evidence,
     4 witnesses, and argument regarding the issue in the prior proceeding. Lucido, 51 Cal.3d
     5 at 341 (“The parties each presented evidence and witnesses in support of their
     6 positions, and certainly had the opportunity to present full cases”). ALJ Martin
     7 “necessarily decided” these issues to properly resolve Issue 3. Id. at 341-342. The
     8 OAH ruling was indeed “final and on the merits,” and no appeal was taken. As to the
     9 fifth threshold element, the litigants before this Court are identical to the OAH action
    10 and are therefore quite obviously in “privity.” Thus, all five threshold showings are
    11 met. Id.
    12         With all five preclusion elements met, this Court’s preclusion inquiry
    13 concludes by determining as to each precluded issue whether preclusion is consistent
    14 with the policies underlying the doctrine. Preclusion here will protect the integrity of
    15 the judicial system by giving credit and effect to the OAH’s ruling on Issue 3, rather
    16 than allowing Plaintiff to undermine the integrity of the judicial system by re-
    17 litigating a settled question. Younan, 51 Cal.App.4th at 413.
    18         (ii)   Plaintiff is Precluded From Making Out a Claim Based on District’s
    19                “Deliberate Indifference”
    20         Only a small set of FAC allegations is capable of imputing adequate knowledge
    21 and deliberate indifference to sustain a prima facie case under Plaintiff’s second and
    22 third causes of action. FAC ¶¶ 4, 21, 27, 35, 56 and 76. This subset of facts is
    23 foreclosed, like the subset discussed above, because OAH resolved “identical” fact
    24 issues in a prior proceeding. Lucido, 51 Cal. 3d at 341-342. OAH’s ruling leaves no
    25 factual basis to meet the knowledge element under either Title II or Section 504.
    26         The knowledge element is exacting. To sustain a cause of action under either
    27 statute for damages, the actionable conduct must rise to the level of “deliberate
    28 indifference” toward I.H.’s right to access a free public education. Duvall, 260 F.3d
                                                16
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 23 of 32 Page ID #:123




     1 at 1139 (“a failure to act must be a result of conduct that is more than negligent, and
     2 involves an element of deliberateness”). This showing requires District’s “knowledge
     3 that a harm to a federally protected right is substantially likely, and a failure to act
     4 upon that likelihood.” Updike v. Multnomah County, 870 F.3d 939, 950-951 (9th Cir
     5 2017); Duvall, 260 F.3d at 1139. Allegations of negligence or “bureaucratic slippage”
     6 are insufficient. Duvall, 260 F.3d at 1139-40.
     7         An agency’s determination of fact issues is entitled to preclusive effect – to the
     8 same extent as the agency’s legal conclusions – so long as “identical factual
     9 allegations are at stake in the two proceedings.” See Castillo, 92 Cal.App.4th at 481-
    10 482 (citations and internal quotations omitted).8 The First Circuit’s decision in
    11 Pollack properly applied preclusion law to the special education context. Pollack v.
    12 Regional School Unit 75, 886 F.3d 75 (1st Cir. 2018). Per Pollack: “issue preclusion
    13 applies not only to determinations of law, such as whether the IDEA or the ADA has
    14
    15
    16   8
           Castillo v. City of L.A. is a useful illustration of this point of law, 92 Cal.App.4th
    17   477. The Court not only reaffirmed the preclusive effect of a prior proceeding on
         subsequent suits, but it also confirmed preclusion is proper in a subsequent federal
    18   suit based on a party’s failure to raise and exhaust issues in a former administrative
    19   proceeding. Castillo involved an appeal of employment dismissal from the City of
         Los Angeles, which the presiding examiner on the Los Angeles County Civil Service
    20   Commission denied. Plaintiff subsequently appealed, and the Superior Court affirmed
    21   denial. He filed a wrongful discharge claim with the California Department of Fair
         Employment and Housing (“DFEH”) (for preclusion purposes, plaintiff’s second
    22   action), alleging disparate treatment by Los Angeles during his employment. DFEH
    23   granted dismissal on grounds of preclusion, and the Second Appellate District
         affirmed. In ruling plaintiff’s firing was proper, the Second Appellate District held
    24   that the Commission examiner necessarily, albeit implicitly found the dismissal was
    25   not a pretext for discrimination, even though the plaintiff never expressly raised
         pretext before the Commission. Instead, the Court ruled this was “necessarily
    26   decided.” Id. at 482 (“if the hearing examiner were to have found that the reasons for
    27   discharge were merely a pretext for discrimination, she would not have found the
         discharge was appropriate”).
    28
                                                 17
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 24 of 32 Page ID #:124




     1 been violated, but also to determinations of fact made in resolving issues of law.” Id.
     2 at 85 (citing Restatement (Second) of Judgments § 27 cmt. c (1982)).
     3         In the FAC, Plaintiff bases “deliberate indifference” on two factual assertions
     4 susceptible to issue preclusion. FAC ¶¶ 4, 21, 27, 35, 56, 76. The first assertion is that
     5 the District knew of Plaintiff’s disability as of January of 2018. FAC ¶¶ 4, 56. This is
     6 premised on the notion that Plaintiff’s “needs” correspond to a disability, as Plaintiff
     7 must establish to sustain his second and third cause of action. Plaintiff specifically
     8 alleges the District knew of his autism, an allegation that is front and center in the
     9 FAC. FAC ¶¶ 3, 46. These two assertions are Plaintiff’s sole bases for “deliberative
    10 indifference” to sustain the second and third causes of action in the FAC. See Duvall,
    11 260 F.2d at 1139-40. Without them, Plaintiff’s allegations supporting deliberate
    12 indifference are otherwise threadbare, warranting dismissal. See Iqbal, 556 U.S. at
    13 678.
    14         Issue “identity” is met with respect to both assertions, because Plaintiff sought
    15 and failed to convince the OAH of “identical” fact issues. See Lucido, 51 Cal. 3d 335;
    16 Castillo, 92 Cal.App.4th 477. Plaintiff’s OAH closing brief prominently featured both
    17 factual issues, in an underlined full paragraph. RJN, Ex. F, at 14 (Plaintiff’s Closing
    18 Brief, AR 945). In light of Plaintiff’s emphasis, it is safe to say his argument failed
    19 on the merits. ALJ Martin affirmatively determined Plaintiff’s disability and unique
    20 needs were not known during the period of challenged conduct. RJN, Ex. A, at 52 ¶
    21 5 (Order, AR 2130). The ALJ’s Order entirely discredited Plaintiff’s autism expert.
    22 RJN, Ex. A, at 28 ¶139, 29 ¶140, 30 ¶145 (Order, AR 2106-2108). The ALJ’s ruling
    23 resolved that the District did not know of I.H.’s needs, which forecloses Plaintiff from
    24 showing District’s “deliberateness.” See FAC ¶¶ 4, 21, 27, 35, 56, 76. This fact issue
    25 in the FAC is “identical” to that resolved by the OAH. See Lucido, 51 Cal. 3d at 341-
    26 342.
    27         The remaining elements of preclusion favor its application here as well. The
    28 “actually litigated” prong is straightforward, as the OAH record demonstrates the
                                                18
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 25 of 32 Page ID #:125




     1 parties litigated this same issue. Lucido, 51 Cal. 3d at 341-342. Satisfying the third
     2 prong, ALJ Martin “necessarily decided” the same issues. Courts treat the
     3 “necessarily decided” prong as a low bar. Id. at 342. They require “only that the issue
     4 [was] not . . . ‘entirely unnecessary’ to the judgment in the initial proceeding.” Id.
     5 ALJ Martin’s Order ruled on this issue as an aspect of the District’s FAPE obligations,
     6 and it was therefore necessary to the judgment in the initial proceeding. RJN, Ex. A,
     7 at 30 ¶ 147 (Order, AR 2108). Elements four and five are not reasonably in dispute,
     8 as the ruling was final and the parties were identical. See id.
     9         Preclusion of these fact issues is consistent with the policies underlying the
    10 doctrine. Younan, 51 Cal.App.4th 401. Foreclosing Plaintiff on grounds of preclusion
    11 will minimize repetition of two of the most prominently featured fact issues Plaintiff
    12 advanced before the OAH. After the parties rigorously contested these fact issues,
    13 ALJ Martin carefully delineated what Plaintiff got right and did not get right. It would
    14 make little sense for this Court and the parties to repeat the same task. Id. at 413
    15 (applying preclusion where “the spectre of inconsistent verdicts” would risk “casting
    16 great doubt on the fact-finding process” by the prior tribunal).
    17         (iii)   Plaintiff is Precluded From Making Out a Claim Based on I.H.’s Missed
    18                 School, Due to a Placement Dispute Between the Parties
    19         Plaintiff secured a “stay put” order under 20 U.S.C. 1415(l) yet failed to enforce
    20 it. After Plaintiff raised this matter with the OAH and sought OAH’s judicial notice
    21 of the proceedings related thereto, OAH granted judicial notice yet determined the
    22 missed educational program was not independently actionable, denying Plaintiff’s
    23 sought relief. RJN, Ex. A, at 33 ¶¶ 153-157, 46 ¶ 38 n.6, 54 (Order, AR 2111, AR
    24 2124, AR 2132). This determination forecloses Plaintiff from re-litigating the same
    25 issue here.
    26         In the FAC, Plaintiff alleges that “ . . . the District refused to allow I.H. back at
    27 Cesar Chavez. He was to return on the first day of school, but the District refused to
    28 let him return, telling his counsel that if he came to campus he would be turned away.”
                                                 19
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 26 of 32 Page ID #:126




     1 (FAC ¶ 47.) Plaintiff’s due process complaint advanced identical allegations. The two
     2 fact issues are therefore “identical.” Lucido, 51 Cal. 3d at 341-342.
     3         Notably absent from ALJ Martin’s Order is any requirement to provide
     4 compensatory education tied specifically to the placement dispute. RJN, Ex. A, at 51-
     5 54 (Order, AR 2129-2132). In essence, OAH refused to remedy the alleged harm
     6 arising from Plaintiff’s own failure to enforce a stay put order while also refusing to
     7 cooperate with District’s placement efforts. See id.; RJN, Ex. A, at 31-32 ¶¶ 153-157
     8 (Order, AR 2109-2110). This “identical” issue was therefore “at stake,” and Plaintiff’s
     9 failure to continue to litigate the point on appeal should not work in Plaintiff’s favor
    10 here. See Castillo, 92 Cal.App.4th at 481-482. Identity is thus met. Id.
    11         The remaining elements favor preclusion. Plaintiff’s closing brief shows the
    12 issue was “actually litigated.” Castillo, 92 Cal.App.4th at 482 (“The second Lucido
    13 requirement is that this issue was actually litigated in the former proceeding. []An
    14 issue is actually litigated [w]hen [it] is properly raised, by the pleadings or otherwise,
    15 and is submitted for determination, and is determined . . . ”) (citations and internal
    16 quotations omitted). ALJ Martin “necessarily decided” to deny Plaintiff’s sought
    17 remedy. Id. at 482. Elements four and five are beyond dispute.
    18         Preclusion is consistent with the policies underlying the doctrine. Younan, 51
    19 Cal.App.4th at 413-414. Preclusion here will protect against repetitive litigation as a
    20 vexatious litigation tactic, as Plaintiff’s missed educational programming stems in
    21 part from his failure to enforce stay put while also refusing cooperation with District’s
    22 placement efforts. Id. (upholding preclusion based upon the “important collateral
    23 estoppel policy of judicial economy by eliminating repetitive litigation”).
    24         The District therefore respectfully requests that this Court dismiss Plaintiff’s
    25 second and third causes of action.
    26          B.    In the Alternative, Plaintiff’s Title II and Section 504 Claims
    27                Should be Dismissed for Failure to Exhaust
    28
                                                 20
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 27 of 32 Page ID #:127




     1         Plaintiff’s Title II and Section 504 causes of action actually allege a deprivation
     2 of FAPE and, per the IDEA, must first be exhausted with the OAH. See e.g., FAC ¶
     3 16 (alleging deprivation of an education program), ¶ 18 (alleging failure to address
     4 disability affecting Plaintiff’s learning), ¶ 74 (basing Title II cause of action on
     5 District’s obligation to accommodate Plaintiff’s need “in order to enjoy meaningful
     6 access to the benefits of a public education”), and ¶ 83 (premising Section 504 cause
     7 of action on the obligation that “schools are required to provide a Free Appropriate
     8 Public Education under Section 504.”) These defects in Plaintiff’s FAC are apparent
     9 from the face of the complaint, as supplemented by judicially noticeable materials
    10 from the prior OAH proceeding.
    11         Plaintiff’s failure to exhaust IDEA administrative remedies warrants dismissal.
    12 The FAPE-based theories under which Plaintiff states his second and third causes of
    13 action must be dismissed, and Plaintiff must exhaust them at the administrative level
    14 before returning to this Court, per 20 U.S.C. 1415(l).
    15         The text of Section 1415(l) of the IDEA addresses that Act’s interplay with
    16 other statutory remedies under the ADA and the Rehabilitation Act, and it contains
    17 the following exhaustion requirement:
    18         Nothing in this chapter shall be construed to restrict or limit the rights,
    19         procedures, and remedies available under the Constitution, the
               Americans with Disabilities Act of 1990, Title V of the Rehabilitation
    20         Act of 1973, or other Federal laws protecting the rights of children with
    21         disabilities, except that before the filing of a civil action under such laws
               seeking relief that is also available under this subchapter, the procedures
    22         under subsections (f) and (g) shall be exhausted to the same extent as
    23         would be required had the action been brought under this subchapter.

    24 20 U.S.C. § 1415(l) (emphasis added). This language makes clear Plaintiff cannot
    25 sustain any legal theories supporting his Title II or Section 504 causes of action that
    26 are subject to IDEA’s exhaustion requirement, unless Plaintiff first exhausts those
    27 theories. Congress codified this requirement because it “allows for the exercise of
    28 discretion and educational expertise by state and local agencies, affords full
                                                 21
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 28 of 32 Page ID #:128




     1 exploration of technical educational issues, furthers development of a complete
     2 factual record, and promotes judicial efficiency by giving these agencies the first
     3 opportunity to correct shortcomings in their educational programs for disabled
     4 children.” Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1303 (9th Cir. 1992)
     5 (citations omitted).
     6         Plaintiff predicates these causes of action on four separate FAPE-based
     7 theories: (1) unlawful failure to provide “reasonable accommodation” as that phrase
     8 is given meaning in 28 C.F.R. §35.130(b)(7); (2) unlawful provision of programs that
     9 is “not equal to those provided to others” in contravention of 28 C.F.R.
    10 35.130(b)(1)(iii); (3) unlawful denial of “the opportunity to participate” in such a
    11 program thus infringing the same regulation subsection; and (4) unlawful failure to
    12 administer such program “in the most integrated setting appropriate,” in 28 C.F.R.
    13 §35.130(d). FAC ¶ 71.
    14         Plaintiff adds two standalone legal theories in the body of the FAC first, for
    15 “Failure to Supervise” and second, for subjecting I.H. to an unsafe environment by
    16 placing him in Casa Pacifica. FAC ¶¶ 5, 38, 40-41, 75. Plaintiff could have raised
    17 these same standalone claims before the OAH in the first instance and did not. RJN,
    18 Ex. C, at 2 (Pre-Hearing Conference Order, AR 769).
    19         To analyze the crux of Plaintiff’s theories of redress, this Court should apply
    20 the United States Supreme Court’s two-part “gravamen” test as set forth in Fry v.
    21 Napoleon Community Schools, 137 S.Ct. 743 (2017); Paul G. v. Monterey Peninsula
    22 Unified Sch. Dist., 256 F.Supp.3d 1064 (N.D. Cal 2017) (citing and applying Fry);
    23 S.B., 327 F.Supp.3d at 1228 n.1. The Supreme Court granted certiorari in Fry “to
    24 address the confusion in the courts of appeals as to the scope of 42 U.S.C. § 1415(l)’s
    25 exhaustion requirement.” Fry, 137 S.Ct. at 752. Fry held that 20 U.S.C. 1415(l)
    26 “requires exhaustion when the gravamen of a complaint seeks redress for a school’s
    27 failure to provide a FAPE, even if not phrased or framed in precisely that way.” Id. at
    28 755.
                                                22
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 29 of 32 Page ID #:129




     1         Plaintiff’s legal theories supporting both causes of action fail the two-part Fry
     2 test: (1) “could the claim be brought if the alleged conduct occurred at a public facility
     3 that was not a school?” and (2) “could an adult, such as a visitor or employee, have
     4 pressed essentially the same grievance?” Id. at 756. The Fry Court observed that
     5 “prior pursuit of the IDEA’s administrative remedies will often provide strong
     6 evidence that the substance of plaintiff’s claim concerns the denial of a FAPE, even
     7 if the complaint never explicitly uses that term.” Id. at 757.
     8         Applying Fry, the FAC invokes the phrase “disability-based discrimination”
     9 but seeks to vindicate the substance of the IDEA's core guarantees of meaningful
    10 educational access. FAC ¶¶ 16, 18, 74, 83. The crux or “gravamen” of all Plaintiff’s
    11 legal theories is denial of FAPE. See S.B., 327 F. Supp. 3d at 1253 (“Pursuant to Fry,
    12 the gravamen of Plaintiffs' RA and ADA claims is a denial of FAPE”). Surveying the
    13 entirety of the FAC, the causes of action and allegations supporting them “are pled in
    14 a formulaic manner, incorporating by reference all the IDEA allegations regarding
    15 denial of FAPE.” See id at 1253. The formulaic approach is typified by the heading
    16 on Page 4 of the FAC, which makes clear Plaintiff intends that encompasses all
    17 subsequently plead “facts” in support of “all claims.” FAC, Pg. 4. Plaintiff’s operative
    18 complaint leaves the door open for damages under the IDEA, by praying for “damages
    19 including but not limited to damages under” the Title II and Section 504. FAC, Pg. 21
    20 ¶ 4 (emphasis added). By the FAC’s descriptions, all remedies sought stem from the
    21 denial of meaningful access to education. FAC, Pgs. 21-22 ¶¶ 1-7. Plaintiff prays for
    22 “other and further relief as this Court may deem just and proper.” FAC, Pg. 22 ¶ 7.
    23         Plaintiff frames each theory in a way that could not “be brought against any
    24 public place of accommodation, not just a school, and by any person with a similar
    25 disability, not only a student, as explained in Fry.” S.B., 327 F.Supp.3d at 1253. All
    26 of the legal theories Plaintiff invokes seek redress for a denial of FAPE, as none are
    27 generalizable to the non-educational context. Plaintiff’s theories do not pertain to
    28 accommodations that would generally be made available outside of an educational
                                                23
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 30 of 32 Page ID #:130




     1 institution. No other public institution would offer a one-on-one teaching aide trained
     2 in Advanced Behavioral Analysis, nor any of the other supports and services at issue
     3 in this legal dispute. See S.B., 327 F.Supp.3d at 1253. The FAC makes this plain. FAC
     4 ¶ 83 (“schools are required to provide a Free Appropriate Public Education”).
     5 Likewise, given the “extreme behavior” at issue, per OAH’s finding, no other public
     6 institution but a school would be legally obligated to administer behavioral supports
     7 for the benefit of attendees who engage in violent outbursts. See e.g., J.M. v. Francis
     8 Howell Sch. Dist., 850 F.3d 944, 948-949 (8th Cir. 2017) (affirming lower court’s
     9 dismissal on grounds of exhaustion of claims for placing plaintiff “in physical
    10 restraints for half of the time he actually spent at Defendant’s schools,” as the
    11 substance of these allegations pertained to District’s alleged failure to prove proper
    12 supportive services). The same reasoning applies to I.H.’s experience at Casa Pacifica.
    13 Id. The safety concerns of Plaintiff’s experience in a “calm room” relate to the District
    14 Co-Defendant Casa Pacifica’s allegedly improper responses to Plaintiff’s extreme and
    15 violent behavior. FAC, Pgs. 9-10 ¶¶ 40-45. The District’s legal obligations described
    16 in the FAC are thus specific and unique to the core guarantees of educational access
    17 granted to all American schoolchildren.
    18         The District therefore respectfully submits that dismissal is proper on grounds
    19 of exhaustion, and Plaintiff must exhaust all FAPE-based theories, as typified in
    20 paragraphs ¶¶ 16, 18, 74, and 83 of the FAC, which the parties either did not actually
    21 litigate before the OAH or that Plaintiff failed to raise before the OAH in the first
    22 instance. RJN, Ex. C, at 2 (Pre-Hearing Conference Order, AR 769).
    23 //
    24 //
    25 //
    26 //
    27 //
    28 //
                                                24
                                MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 31 of 32 Page ID #:131




     1 V.     CONCLUSION
     2        District respectfully requests this Court dismiss with prejudice Plaintiff’s
     3 second and third causes of action, on grounds of issue preclusion. In the alternative,
     4 on grounds of failed exhaustion, the District seeks dismissal of the same causes of
     5 action.
     6
     7 Dated: July 15, 2019                   GARCIA HERNANDEZ SAWHNEY, LLP
     8
     9                                        Respectfully Submitted,
    10
    11                                        By: /s/Conor Kennedy

    12                                            Albert A. Erkel
                                                  Norma Nava Franklin
    13                                            Conor Kennedy
    14                                            Attorneys for Defendant
                                                  OXNARD SCHOOL DISTRICT
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                               25
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:19-cv-01997-MWF-MRW Document 28 Filed 07/15/19 Page 32 of 32 Page ID #:132




     1                             CERTIFICATE OF SERVICE
     2
                The undersigned attorney hereby certifies that on July 15, 2019, I caused a
     3
         true and correct copy of the foregoing DEFENDANT OXNARD SCHOOL
     4   DISTRICT’S NOTICE OF MOTION AND MOTION TO DISMISS THE
         SECOND AND THIRD CAUSES OF ACTION IN PLAINTIFF’S FIRST
     5
         AMENDED COMPLAINT; MEMORANDUM OF POINTS AND
     6   AUTHORITIES IN SUPPORT THEREOF to be electronically filed with the
         Clerk of the District Court using the CM/ECF system, which sent notification of
     7
         such filing to counsel for all parties.
     8
     9
    10    Dated: July 15, 2019                       By:          /s/Conor Kennedy
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   1
                                         CERTIFICATE OF SERVICE
